United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2644
                                  ___________

Johnnie Williams,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
University of Missouri,                *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: October 26, 2007
                               Filed: October 29, 2007
                                ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Johnnie Williams appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action against his former employer, the
University of Missouri. Having carefully reviewed the record and considered
Williams’s arguments, we find no basis for reversal. See Jacob-Mua v. Veneman, 289
F.3d 517, 520 (8th Cir. 2002) (de novo standard of review). Accordingly, we affirm.
See 8th Cir. R. 47B.



      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.